Citation Nr: 0947430	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-40 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left foot disorder, 
to include loss of feeling, weakness, hammer toe, and 
bunions.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1957 to 
February 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veteran Affairs (VA) Fargo, North Dakota, 
Regional Office (RO).

In June 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a left foot 
disorder.  He asserts that he sustained a gunshot wound to 
his left foot prior to his entrance into military service, 
and this pre-existing disorder was aggravated by his active 
service.  

In an effort to assist the Veteran substantiate his claim, VA 
contacted the National Personnel Records Center (NPRC) and 
was informed that the Veteran's service treatment records 
were evidently destroyed in a fire.  Subsequently, VA 
undertook necessary steps to attempt to corroborate the 
Veteran's claimed in-service injury though other sources, as 
outlined in Cuevas v. Principi, 3 Vet. App. 542 (1992), but 
was unable to locate any of his service treatment records.  

In support of his claim, the Veteran submitted a September 
1950 newspaper article, indicating that he was shot in the 
left foot when he was fifteen years old and hospitalized for 
treatment.  Also of record are the Veteran's numerous and 
consistent accounts of sustaining a gunshot wound to the left 
foot as a teenager, which includes his sworn testimony before 
the Board.  See Hearing Trans. pp. 5-6.  He testified that he 
was shot with a BB gun and that x-ray showed he had multiple 
BB pellets in his left foot.  The Veteran believed wearing 
tight combat boots hurt his foot and said he saw a medic in 
service due to foot pain that was treated with warm soaks and 
light duty for a short time.  Although no service treatment 
records are available, the Board finds the Veteran's account 
of his pre-service gunshot wound credible.  Thus, it appears 
that the Veteran sustained a gunshot wound prior to entering 
active service.  

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

An October 2007 opinion from N. W., D.P.M. and a June 2009 
opinion from B. M., D.P.M., podiatrists, are of record, but 
are insufficient to establish clearly and unmistakably that 
the Veteran had a left foot disorder that was aggravated 
beyond its natural progression because of military service.  
Dr. N.W.'s opinion is to the effect that the Veteran was shot 
in 1950 and is diagnosed with left foot nerve damage.  
Although Dr. B. M. opines that wearing combat boots would 
cause the Veteran "significant problems" and pain, during 
active duty and after separation, the opinion does not 
address whether military service caused the Veteran's left 
foot disorder to increase in severity beyond its natural 
progression-the key determination in the present matter.  

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
left foot disorder preexisted the appellant's entry into 
active military service in February 1957 and was not 
aggravated by service.  See e.g., Grantham v. Brown, 8 Vet. 
App. 228, 235 (1995).  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination, performed by an 
appropriate medical specialist 
(preferably a podiatrist, or 
orthopedist, if available), to 
determine the etiology of any diagnosed 
left foot disorder(s) found to be 
present.  Prior to the examination, the 
examiner should review the Veteran's 
claims folder, including the September 
1950 newspaper article regarding his 
gunshot wound.  A complete history of 
the claimed left foot disorder(s) 
should be obtained from the Veteran.  
All indicated tests and studies should 
be performed and all clinical findings 
reported in detail.  The examining 
physician is requested to address the 
following matters:

a.	Does the appellant currently have 
a left foot disorder manifested by 
loss of feeling, weakness, hammer 
toe, bunions, etc?

b.	Taking into consideration the 
available evidence, when was the 
disability (or disabilities) 
started?

c.	If any disability was incurred 
before February 1957, was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during the Veteran's 
period of military duty, namely 
from February 1957 to February 
1959?

d.	If any diagnosed left foot 
disability was incurred after 
February 1957, the examiner is 
requested to provide an opinion 
concerning the etiology of any 
diagnosed left foot disorder, 
including weakness, loss of 
feeling, hammer toe, and bunions 
found to be present, to include 
whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed left foot 
weakness, loss of feeling, hammer 
toe and bunions were caused by 
military service, or whether such 
an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

e.	A rationale should be provided for 
all opinions expressed.  In 
rendering an opinion, the examiner 
is particularly requested to 
address the findings rendered by 
Dr. N.W. in October 2007 and Dr. 
B.M. in June 2009 (to the effect 
that combat boots and military 
activities would cause significant 
problems and potential for pain in 
service and afterward).  The 
Veteran's medical records should 
be made available to the examiner 
prior to the examination and the 
examination report should indicate 
if the Veteran's medical records 
were reviewed.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

2.	Then the AMC/RO should readjudicate the 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


